Title: To Benjamin Franklin from Silas Deane, 19 October 1783
From: Deane, Silas
To: Franklin, Benjamin


          
            Sir
            London Octr. 19th: 1783
          
          I am informed by Col Wadsworth, and others lately from Paris, that it was currently reported of Me that I was intimate with Genl Arnold, and that a Pamphlet, lately published by Lord Sheffeild, owed to Me most of the Facts and Observations contained in it. I have found by experience that from the Moment a Man becomes unpopular, every report which any way tends to his prejudice, is but too readily credited without the least examination, or proof, and that for him to attempt to contradict them in public is like An Attack on the hydra, for every falsehood detected, and calumny obviated, several new ones of the same Family come forward, this has well nigh rendered Me callous to the Attacks made on Me in this Way, yet it is impossible for Me, not To wish to stand fair

in the Opinion, of those with whom I formerly acted, and with whose confidence, and Freindship, I have been more particulary honored, and this occasions my troubling You with this Letter. Though You have condemned Me of having been guilty of great imprudence, (and that justly) yet I have the satisfaction to know that You are still convinced of my Integrity, and fidelity whilst in The service of my Country, and whilst I had the honor of being Your Colleague; and I wish to remove from Your Mind, if possible, every Idea of my having acted an unfreindly part, Toward the Interest of my Country, or of my having countenanced so notorious an Enemy as Genl Arnold by Associating with him, since my Arrival in this City. The next day after my being in London when I had no reason to suspect, that any one knew any thing of Me, save those, to whom I had sent Notice, of my being in Town, and of my Lodgings, I was surprized to find Genl. Arnold introduced into my Chamber, without being announced, by my Landlord untill he opened the Door, (my Circumstances, do not permit Me to keep a Servant.) Several Gentlemen were with Me, and among others Mr. Hodge of Philada., I can most sincerely say, that I never was more embarrassed, and after a few questions on either part, and as cold a civility as I could use, consistent with common decency he took his leave, You well know, that he is one, who never wanted for Assurance, or address, and as if We had been on Our former footing, he urged Me at parting to dine with him, which I civilly declined. The next Day I changed my Lodgings, and received from him, repeatedly, Cards of Invitation to his House, which I declined Accepting and in a few Days, he again called on Me, at my New Lodgings, in the same unceremonious manner as before, a Gentleman from America was then with Me, and remained in my Chamber, untill he left Me, on my parting with him on the stairs I told him very freely, that his Visits were disagreeable to Me, and could be of no service to him, that

I could not return them, except that I might call with Mr Sebor, some Evening to pay Our respects to Mrs Arnold, from whom I had received, so many Civilities, in Philada., This We did, a few Evenings after, and from that Time, now more than five Months since, I have not seen him, except in his Carriage passing Me in the street.— I accidentally became acquainted with Lord Sheffeild, a few Days after my being in Town, I had no previous knowledge of his political Character, nor was I interested, To enquire what it was, I had no knowledge of his intention, (if in reality he then had any,) of writing on American Commerce, and of course I answered his queries, on the Subject, without reserve, there could be no ground for any, for the Answers which I gave, afforded no kind of information, not to be had from Thousands of Persons, as well or better informed on the subject, or even from the Custom house Books; I had but little acquaintance with any one in London and his Lordships polite Attention to Me, a stranger, naturally led Me to Visit him often, and without ceremony, and to form an intimate Acquaintance, in his Family, when he informed Me, of his design of writing, on the Subject. We had many Conversations on it, & in presence of Persons of Note, particularly of Sir Robt. Herries, who with his Lordship, can testify, what my sentiments and mode of Reasoning was, & that I differed materially from those contained in the Pamphlet, yet such has been my Fate, that simply from my Acquaintance, and known Intimacy, with his Lordship, I have had Those Arguments, & principles, which I opposed, attributed To Me; his Object is, to secure to this Country the Carrying Trade, & to preserve the Navigation Act, from being in any degree altered, my Arguments have been to shew, that the Carrying Trade, beyond a certain degree, cannot be retained by this Country, that it is in Fact, already in great part, irrecoverably gone into other hands, and that the Navigation Act, though wisely formed for The Period, when it passed, wants many alterations, to adapt it to the present Times, and that like all other Acts, which respect Commerce, that it ought To be made Conformable, to the present Circumstances. This Sir, is a true state, of every thing that gives the least foundation, for those

Reports, and I have been the more particular that You, from a knowledge of the whole, may judge if I have merited the censures past on Me on their Account. I know none of the Ministers of this Country, unless it be by sight, I have not, or ever had any Connection with any of them, yet the Papers have mentioned My frequenting their Levies, dining with Them, &c it would be endless To take notice of every report, of this kind, and therefore I let them pass, but whenever a Report to my disadantage, is likely to make an impression on one for whose good Opinion, I am so sollicitous, as for Yours, & one whom I think disposed, to do Me Justice, it becomes a duty to him, as well as to Myself, to place the whole in its True point of Light. I most sincerely thank You, for Your Wishes that my conduct may in future, be such as To regain That Esteem, and Confidence, of my Countrymen, which I once enjoyed. But such new, & groundless Reports, daily arising, and so easily gaining Credit, make me almost despair of it, but of this You may be assured, that Nothing shall ever force Me, to be what these Reports would represent Me, to be, unfreindly to The Interests & prosperity of my Country. You will excuse the Length of this Letter; by Col Wadsworth on his return to France, I hope to put every objection to the Settlement of my Accts., out of the Way, and To obtain a final Settlement, in the meantime I have the honor to be, with great Respect Sir Your Most Obedt Huml Sert
          
            S Deane
            His Excelly. Benja: Franklin Esqr
          
        